DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 07/24/2019 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101. 
 The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: Claim 22 defines “a computer readable storage medium.” The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particular when the specification is silent.  In this case, the specification does not provide any special meaning to the term.  Hence, claim 22 is drawn to a program embodied on a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas J. Witchey US 20180082043 (hereinafter Witchey) in view of Jean-Michel Collomb et al. US 20120117022 (hereinafter Collomb) and further in view of Koutyrine Oleg et al. US 20180307514 (hereinafter Oleg).
As per claim 1, Witchey teaches: A method for tracking digital assets, the method comprising:
providing a database for storing meta-data (“The database can be used to store various types of metadata” Witchey: para. 118), that describes steps in a workflow and an order of the steps in the workflow (“block 310-1 can also incorporate external data possibly including workflow metadata (e.g., technician identifier, workflow identifier, workflow task, audit trail information, IEC 62304 compliance data, time stamps, etc.)” Witchey: para. 83) 
Witchey does not teach; however, Collomb discloses: 
the meta-data comprising for each of the steps:
a description of an input data file for the step (“metadata describes each step of the data processing as well as structure of data input and output.  The collection policies, the staging and loading rules, the aggregation rules, etc. all form part of the metadata” Collomb: para. 43);
a description of a transaction performed at the step (Collomb: para. 43); and
a description of an output data file generated by the step based at least in part on applying the transaction to the input data file (“metadata describes each step of the data processing [transaction] as well as structure of data input and output.  The collection policies, the staging and loading rules, the aggregation rules, etc. all form part of the metadata” Collomb: para. 43);
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Witchey with the methods of Collomb to meet the preceding limitations. One of ordinary skill in the art 
The combination of Witchey and Collomb does not teach; however, Oleg discloses: 
receiving data that comprises meta-data for a step in the workflow (“At operation 302, an orchestration service may prepare a transaction workflow for execution.  Preparing the transaction workflow may include, for example, receiving or generating workflow metadata 112.  Workflow metadata 112 may describe, for example, the actions making the transaction workflow, descriptions of the actions, and/or relationships, such as dependencies, between the actions.” (Oleg: para. 27);
storing the data in the database (“the orchestration service 106 may store workflow metadata 112.  Workflow metadata 112 may describe a transaction workflow including, for example, relationships between the actions of the transaction workflow.  The orchestration data store 110 may also store the tracking log 114.” Oleg: para. 21); and
based on receiving a request from a requestor for a trace of the workflow:
generating the trace based at last in part on contents of the database; and outputting at least a subset of the trace to the requestor (“the orchestration service and/or tracking agent may request that one or more microservices 102A, 102B, 102N act to reverse some or all of the previously-completed actions of the transaction workflow.  In some examples, a microservice 102A, 102B, 102N that executes a compensation action is the same microservice 102A, 102B, 102N that originally executed the corresponding action 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witchey and Collomb with the teaching of Oleg to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to manage tracking implementation of policies.
As per claim 15, this claim defines a system that corresponds to the method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 1.
As per claim 22, this claim defines a computer readable storage medium having program instructions embodied therewith that corresponds to the method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 1.
Claims 2- 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Witchey in view of Collomb in view of Oleg and further in view of Kenneth Steffey et al. US 20200019717 (hereinafter Steffey).
As per claim 2, the rejection of claim 1 is incorporated herein. The combination of Witchey, Collomb and Oleg does not teach; however, Steffey teaches: an input data file for a first step in the workflow is acquired by a coordinate measurement device (Steffey: para. 32).

As per claim 3, the rejection of claim 2 is incorporated herein. The combination of Witchey, Collomb and Oleg does not teach; however, Spader teaches: the coordinate measurement device comprises a photogrammetry device (Steffey: para. 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witchey, Collomb and Oleg with the teaching of Steffey to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the utility of the system.   
As per claim 4, the rejection of claim 2 is incorporated herein. The combination of Witchey, Collomb and Oleg does not teach; however, Spader teaches: the coordinate measurement device comprises a scanner (Steffey: para. 32 and 34 “In an embodiment, the scanner 102 is a coordinate measurement device, or metrology device, such as a 3D laser scanner time-of-flight (TOF) coordinate measurement device that generates 3D representations of areas, such as crime scenes or accident scenes for example.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witchey, 
As per claim 16, this claim defines a system that corresponds to the method of claim 2 and does not define beyond limitations of claim 2. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 2.

		Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Witchey in view of Collomb in view of Oleg and further in view of Kulvir S. Bhogal et al. US 20090210324 (hereinafter Bhogal).
As per claim 5, the rejection of claim 1 is incorporated herein. The combination of Witchey, Collomb and Oleg does not teach; however, Bhogal discloses: the trace comprises a chain of custody (“The shared inventory monitor may include an inventory tracking module to track usage of borrowed shared inventory items by borrowing users, a metadata update module to determine and store metadata associated with borrowing of shared inventory items, and a query handler module to receive and process queries requesting performance of actions relating to shared inventory items and to perform requested actions.” Bhogal: para. 8).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witchey, Collomb and Oleg with the teaching of Bhogal to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since 
As per claim 17, this claim defines a system that corresponds to the method of claim 5 and does not define beyond limitations of claim 5. Therefore, claim 17 is 
		rejected with the same rational as in the rejection of claim 5.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Witchey in view of Collomb in view of Oleg and further in view of Shawn Patrick Flisakowski et al. US 20110107320 (hereinafter Flisakowski).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Witchey, Collomb and Oleg does not teach; however, Flisakowski teaches: recreating a version of an output data file at a selected point in time based at least in part on contents of the database (“an image adjustment, such as applying Sepia to the image, can generate an entry in the change tracking table associated with the metadata parameter.  In addition, applying the Sepia feature can generate a new version of the image, thereby generating an entry in the change tracking table associated with the version parameter.” Flisakowski: para. 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witchey, Collomb and Oleg with the teaching of Steffey to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the flexibility of the method.  
As per claim 18, this claim defines a system that corresponds to the method of claim 6 and does not define beyond limitations of claim 6. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 6.
Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Witchey in view of Collomb in view of Oleg and further in view of Charles H. Lobo et al. US 20200059363 (hereinafter Lobo).
As per claim 8, the rejection of claim 1 is incorporated herein. The combination of Witchey, Collomb and Oleg does not teach; however, Lobo discloses: the database is used to implement a blockchain, with each block in the blockchain representing a step in the workflow (“In some embodiments, a plurality of nodes in the network may compete to form the block [in Distributed database, utilizing blockchain] containing the transaction record [a task].” Lobo: Para. 70), the blockchain utilized to provide proof of non-manipulated data (“In some embodiments, nodes may be required to satisfy proof-of-work by solving a difficult mathematical problem to form the block.  In some embodiments, other methods of proof such as proof-of-stake, proof-of-space, etc. may be used in the system.” Lobo: Para. 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witchey, Collomb and Oleg with the teaching of Lobo to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to implement the method in a distributed ledger system. 
As per claim 9, the rejection of claim 8 is incorporated herein. The combination of Witchey, Collomb and Oleg does not teach; however, Lobo discloses:  at least one block in the blockchain is digitally signed by a creator of the at least one block (“In some embodiments, Party A may prove that he has possession of the digitized item by signing the transaction with a private key that may be verified with a public key in the previous transaction of the digitized item.” Lobo: Para. 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witchey, Collomb and Oleg with the teaching of Lobo to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the security of the distributed ledger system. 
As per claim 19, this claim defines a system that corresponds to the method of claim 8 and does not define beyond limitations of claim 8. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 8.
Claims 10, 11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Witchey in view of Collomb in view of Oleg and further in view of Komminist Weldemariam et al. US 20200007322 (hereinafter Weldemariam).
As per claim 10, the rejection of claim 1 is incorporated herein. The combination of Witchey, Collomb and Oleg does not teach; however, Weldemariam discloses: the database provides a template for the workflow (“The method of validating the detected user's next tasks can be accomplished by checking historical user generated and/or executed task blocks on the blockchain.  If necessary, a plurality of templates of user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witchey, Collomb and Oleg with the teaching of Weldemariam to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the management of resources in a the distributed ledger system. 
As per claim 11, the rejection of claim 10 is incorporated herein. The combination of Witchey, Collomb and Oleg does not teach; however, Weldemariam discloses: applying the workflow to new input data (using fingerprint [input data] for registration and identification (Weldemariam: para. 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witchey, Collomb and Oleg with the teaching of Weldemariam to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the management of resources in a the distributed ledger system. 
As per claim 20, this claim defines a system that corresponds to the method of claim 10 and does not define beyond limitations of claim 10. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 10.
As per claim 21, this claim defines a system that corresponds to the method of claim 11 and does not define beyond limitations of claim 11. Therefore, claim 21 is rejected with the same rational as in the rejection of claim 11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Witchey in view of Collomb in view of Oleg and further in view of Peter Vincent Leonard et al. US 20180300741 (hereinafter Leonard).
As per claim 12, the rejection of claim 1 is incorporated herein. The combination of Witchey, Collomb and Oleg does not teach; however, Leonard discloses: the database is used to implement event sourcing (Leonard: para. 98).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witchey, Collomb and Oleg with the teaching of Leonard to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enable the system to track source of events in a chain process.    

		Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Witchey in view of Collomb in view of Oleg and further in view of Francesca Schuler et al. US 20190287200 (hereinafter Schuler).
		As per claim 13, the rejection of claim 1 is incorporated herein. The combination of Witchey, Collomb and Oleg does not teach; however, Schuler discloses: the data documents a crime scene or an accident scene (“incident-related data records may 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witchey, Collomb and Oleg with the teaching of Schuler to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the utility of the method. 
As per claim 14, the rejection of claim 1 is incorporated herein. The combination of Witchey, Collomb and Oleg does not teach; however, Schuler discloses: an input data file for a first step in the workflow is acquired by a three dimensional (3D) camera (use of video file. Schuler: para. 98).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witchey, Collomb and Oleg with the teaching of Schuler to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance gathering of evidence. 
Allowable Subject Matter
The subject matter of claims 7 is not suggested by the prior art of record.  Claim 7 would be allowable if rewritten in independent form including all of the limitations of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493